DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-20) and species F (Fig. 10) in the reply filed on 10/21/22 is acknowledged.
Claims 2, 10-12, 16, 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II & III and species A-E & F (Figs. 1-9 & 11), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/22.
Note: claim 16 describes a dialysate filter 474 and this feature has shown in the non-elected species in Fig. 4 but not in the elected Fig. 10.  Therefore claim 16 is withdrawn.  Claims 21-26 are belonging to the non-elected Groups II & III. Therefore, claims 21-25 are also withdrawn.
Currently, claims 1, 3-9, 13-14, 17 are being examined in this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cicchello et al. (US 8,512,553) with evidence Bryant et al. (US 5,431,626), in view of Zhang et al. (US 8,792,089).
Regarding claim 1, Cicchello discloses a method comprising: 
Note: A common term “rinse back” that is meaning of flushing blood back into a patient after an extracorporeal blood treatment (or dialysis treatment).
Cicchello discloses that a step of rinsing back (as said the above, the rinse back step follows right after an extracorporeal blood treatment) comprising a step of connecting a fluid source 12 to an access line 28 & 54 that is connected to a patient 14; and 
delivering a fluid from the fluid source 12 to the access line 28 & 54 to infuse blood from the access line to the patient.
Cicchello further discloses that a source 12 flows into a heater bag, col. 9, lines 40-45. Although Cicchello discloses that the fluid heating pathway of the inline heater in integrated into cassette 30a/30b; however, a person skilled in the art would recognize that the fluid from the fluid source 12 delivered to the access line 28 & 54 also being heated to prevent a fluid shocking if low or high temperature of the fluid into the patient and to prevent a comfort level to the patient.
With regarding the limitation “a temperature from about 30 degrees Celsius to about 38 degrees Celsius”, Cicchello states that: batch heating is used, similar to that described in the US 5,431,626, wherein dialysate can be gravity fed from a source 12 into a heater bag, see col. 8, lines 11-12 & col. 9, lines 40-44. Now turn to the prior art Bryant et al. (US 5,431,626), Bryant discloses that the temperature of liquid in the heater bag 22 about 33oC to 36oC, col. 12, lines 20-27.  Although Bryant discloses that the temperature of the liquid in the heater bag being used for fill cycle; however, it is very common in the medical art that delivering a fluid/drug into a patient about same with body temperature (33oC to 38oC) to prevent fluid shocking and to provide a comfort level to the patient.  In addition, the fluid source 12 in Cicchello (incorporate with the method and device in Bryant US’626) includes a fluid to access line 28 (rinse back line) and to supply line 32 (to dialysis line 20).  Therefore, a person skilled in the art would recognize that the fluid delivered to the access line 28 (or the supply line) has a temperature about 33oC to 36oC. 
In addition, Zhang discloses temperature of rinsing procedure is 36oC, col. 11, lines 7-9.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the method of Cicchello with providing a temperature of rinsing (using the fluid delivered to the access line) about 33oC to 36oC, as taught by Zhang (and/or evidence in Bryant), in order to prevent a fluid shocking (if low temperature in the fluid) and to provide a comfort level to a patient.  
Regarding claim 3, Cicchello discloses that the fluid source (solution source 12) comprises a fluid receptacle (a fluid bag or fluid container 12), see Fig. 1.  
Regarding claim 4, Cicchello in view of Zhang disclose all the claimed subject matter as required in the claims 1 &3 above.  It appears to Examiner that the fluid receptacle 12 is a bag (similar to source bag 12a, 12b, 12c in Fig. 2) containing the fluid.  Meanwhile, the claimed invention requires that the fluid receptacle comprises one or more syringes.  However, it is well-known in the medical art that a syringe is a common device for containing a fluid.  Therefore, a person skilled in the art would recognize that the syringe or the bag fluid is an equivalent structure essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  
Regarding claim 5, Cicchello in view of Zhang disclose all the claimed subject matter as required in the claims 1 &3 above.  Cicchello further discloses that wherein connecting the fluid source 12 to the access line 28 comprises connecting the fluid receptacle to an end of the access line, see Fig. 1.  
Regarding claims 6-7, Cicchello with evident Bryant and in view of Zhang disclose all the claimed subject matter as required in the claims 1 & 3 above.  Cicchello also discloses that a source 12 flows into a heater bag, col. 9, lines 40-45.  Bryant discloses that heating a fluid source contained in the fluid receptacle 20/22 comprises positioning the fluid receptacle 20/22 proximate a heating element 74 (e.g. the bad heating module 74 includes an exterior support plate 94 on top of the housing 82 for carrying the heater bag 22, col. 12, lines 3-10).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Cicchello with evident Bryant and in view of Zhang with including a step of positioning the fluid receptacle proximate a heating element, as taught by Bryant, in order to heat the fluid as a desired temperature. 
Regarding claim 8, Cicchello with evident Bryant and in view of Zhang disclose all the claimed subject matter as required in the claims 1, 3, 6-7 above. Bryant discloses that the controller 16 includes a heater control algorithm that elevates the temperature of liquid in the heater bag 22 to about 33C before the first fill cycle (e.g. the first fill cycle is a beginning step of performing extracorporeal/dialysis treatment), col. 12, lines 20-24.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device and method of Cicchello with evident Bryant and in view of Zhang with including a step of activating the heating element prior to performing extracorporeal treatment, as taught by Bryant, in order to heat the fluid as a desired temperature before, during and after the extracorporeal treatment. 
Regarding claim 9, Cicchello with evident Bryant and in view of Zhang disclose all the claimed subject matter as required in the claims 1, 3, 6-7 above.  Cicchello discloses that heating the fluid contained in the fluid receptacle (e.g. the source 12 being heated by locating on the heating plate 94); the fluid receptacle 12 (fluid bag 12); wherein the fluid receptacle 12 being coupled to an extracorporeal blood treatment apparatus 20, see Fig. 1.  Cicchello further states that the PD machine 20 as be used same of a fluid management system-FMS in Bryant (US 5,431,626), see col. 8, lines 1-30.  Bryant (or same as Cicchello) discloses a step of positioning the fluid receptacle 20& 22 (or fluid bag 12 in Cicchello) in a housing 82 (or housing 22 in Cicchello) coupled to an extracorporeal blood treatment apparatus, see Figs. 1-7, 9-11 in Bryant, or Fig. 1 in Cicchello; wherein the housing comprises the heating element 74.
Regarding claim 13, Cicchello with evident Bryant and in view of Zhang disclose all the claimed subject matter as required in the claims 1 & 3 above.  Cicchello further discloses a step of filling the fluid receptacle 12 (or 12a-12c) with a fluid; wherein filling the fluid receptacle comprises connecting the fluid receptacle 12/12a-12c to a fluid line 32 of an extracorporeal blood treatment system, see Figs. 1-2 in Cicchello, also see similar Figs. 1-3 in Bryant. 

  Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose a step of filling the fluid receptacle comprises connecting the syringe to a fluid line of an extracorporeal blood treatment system; and actuating a plunger of the syringe to draw fluid from the fluid line into the syringe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783